This court, on October 14, 1926, by its decision in the above entitled appeal, affirmed the judgment of the St. Joseph Circuit Court. Thereafter, by virtue of a writ of certiorari, the transcript of the record in the above entitled cause was filed in the Supreme Court of the United States, wherein the decision and judgment of this court was reviewed, with the result that on June 20, 1928, a memorandum of the decision of the Supreme Court of the United States in said cause was filed in this court, and reads as follows:
"AND WHEREAS, in the present term of October, in the year of our Lord one thousand nine hundred and twenty-seven, the said cause came on to be heard before the SUPREME COURT OF THE UNITED STATES on the said transcript of record, and was argued by counsel:
"ON CONSIDERATION WHEREOF, It is now here ordered and adjudged by this Court that the judgment of said Supreme Court in this cause be, and the same is hereby, reversed with costs; and that the said appellant, Otis Sprout, recover against *Page 163 
the said appellee one hundred and forty-one dollars and forty-five cents for his costs herein expended and have execution therefor.
"AND IT IS FURTHER ORDERED, that this cause be, and the same is hereby, remanded to the Supreme Court of the State of Indiana for further proceedings not inconsistent with the opinion of this Court. May 14, 1928."
NOW, THEREFORE, in obedience to the above and foregoing mandate of the Supreme Court of the United States, the order and judgment of the Supreme Court of Indiana affirming the judgment of the St. Joseph Circuit Court is hereby set aside and annulled; that the judgment of the St. Joseph Circuit Court rendered in said cause be and the same is hereby reversed and cause remanded to that court, with directions to sustain appellant's motion for a new trial, and for further proceedings not inconsistent with the opinion of the Supreme Court of the United States, pronounced May 14, 1928, reported, Sprout v. City of South Bend (1928),277 U.S. 163, 48 Sup. Ct. Rep. 502, 72 L. Ed. 833.
[Reversing Sprout v. City of South Bend, 198 Ind. 563.]